Order, Supreme Court, New York County (Debra A. James, J.), entered March 3, 2008, which denied defendant’s motion to disqualify plaintiffs law firm, unanimously affirmed, with costs.
In order to disqualify the firm representing plaintiff in this breach of contract action, defendant had to demonstrate an attorney-client relationship between the firm and plaintiff’s principal, and the existence of a conflict of interest between plaintiff and its principal in connection with the matter being litigated (see Code of Professional Responsibility DR 5-105 [22 NYCRR 1200.24]). Defendant’s evidence, consisting of a hearsay internet report, an informal e-mail and a breakfast meeting, was insufficient to establish any separate attorney-client relationship between the firm and plaintiffs principal (see Solow v Grace & Co., 83 NY2d 303 [1994]).
We have considered defendant’s remaining arguments and find them without merit. Concur—Tom, J.E, Friedman, Buckley, Acosta and Freedman, JJ. [See 2008 NY Slip Op 30573(U).]